 1   James A. Lassart - 40913
     JLassart@mpbf.com
 2   Nicholas Larson - 275870
     NLarson@mpbf.com
 3   MURPHY, PEARSON, BRADLEY & FEENEY
     88 Kearny Street, 10th Floor
 4   San Francisco, CA 94108-5530
     Telephone:    (415) 788-1900
 5   Facsimile:    (415) 393-8087

 6   Attorneys for Defendant
     JACK RAY SNYDER
 7
     MCGREGOR W. SCOTT
 8   United States Attorney
     ROGER YANG
 9   Assistant United States Attorney
     501 I Street, Suite 10-100
10   Sacramento, CA 95814
     Telephone: (916) 554-2700
11   Facsimile: (916) 554-2900

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13

14

15                                    UNITED STATES DISTRICT COURT

16                                   EASTERN DISTRICT OF CALIFORNIA

17

18   UNITED STATES OF AMERICA,                          Case No.: 2:18-CR-00203 WBS

19                      Plaintiff,                      STIPULATION AND [PROPOSED]
                                                        ORDER CONTINUING STATUS
20              v.                                      CONFERENCE

21   JACK RAY SNYDER,

22                      Defendant.

23

24

25

26
27

28
                                                  -1-
     STIPULATION AND [PROPOSED] ORDER                                                CASE NO.
                                                                                2:18-CR-00203-WBS
 1
            COMES NOW the parties, by and through their attorneys of record James A. Lassart from the
 2
     law firm of Murphy, Pearson, Bradley & Feeney, and Assistant United States Attorney Roger Yang,
 3
     from the United States Attorney’s Office, jointly stipulate and move to continue the Status Conference
 4
     currently set for September 9, 2019 at 9:00 a.m. to November 4, 2019 and to exclude time under Local
 5
     Code T4.
 6
            The parties agree and stipulate, and request that the Court find the following:
 7
            1.      Counsel for the defendant needs additional time to go through the discovery and meet
 8
     with the client, as well as to conduct their own investigation. Discovery in this matter is voluminous,
 9
     consisting of 14,430 Bates stamped pages. There are also 2 video and audio CDs. Defense counsel
10
     needs time to continue reviewing discovery, to continue to consult with his client, to review the current
11
     charges, to conduct investigation and research related to the charges and to discuss potential
12
     resolutions with his client and otherwise prepare for trial.
13
            2.      Defense counsel believes that failure to grant the above-requested continuance would
14
     deny him reasonable time necessary for effective preparation, taking into account the exercise of due
15
     diligence.
16
            3.      The government does not object to the continuance.
17
            4.      Based on the above-stated findings, the ends of justice served by continuing the case as
18
     requested outweigh the interest of the public and the defendant in a trial within the original date
19
     prescribed by the Speedy Trial Act.
20
            5.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
21
     seq., within which trial must commence, the time period of September 9, 2019 to November 4, 2019
22
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because
23
     it results from a continuance granted by the Court at defendant’s request on the basis of the Court’s
24
     finding that the ends of justice served by taking such action outweigh the best interest of the public and
25
     the defendant in a speedy trial.
26
            6.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
27
     Speedy Trial Act dictate that additional time periods are excludable from the period within which a
28
                                                        -2-
     STIPULATION AND [PROPOSED] ORDER                                                          CASE NO.
                                                                                          2:18-CR-00203-WBS
 1
     trial must commence.
 2
           IT IS SO STIPULATED
 3

 4
     Dated: September 3, 2019
 5                                      MURPHY, PEARSON, BRADLEY & FEENEY

 6

 7                                      By /s/ James A. Lassart
                                           James A. Lassart
 8                                         Attorneys for Defendant
                                           JACK RAY SNYDER
 9
10                                      McGREGOR W. SCOTT
                                        United States Attorney
11

12
                                        By /s/ Roger Yang___________________
13                                         Roger Yang
                                           Assistant United States Attorney
14

15   3512176

16
           IT IS SO ORDERED
17

18

19   Dated: September 6, 2019

20

21

22

23

24

25

26
27

28
                                            -3-
     STIPULATION AND [PROPOSED] ORDER                                       CASE NO.
                                                                       2:18-CR-00203-WBS
